Title: From George Washington to William Heath, 31 December 1780
From: Washington, George
To: Heath, William


                        
                            Dr Sir,
                            New Windsor 31st Decr 1780
                        
                        I have not Brigaded the Troops in this day’s orders, because I was uncertain whether the Regiments of
                            Massachusetts bay take their numbers from the Rank & Seniority of the Colonels—or from the former number of the
                            Regiments—please to satisfy me in this point, by giving me the list of the Colonels, & number of the Regiments
                            they respectively command. I am Dr Sir Yr Obedt Servt
                        
                            Go: Washington
                        
                    